                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF INDIANA
                                       INDIANAPOLIS DIVISION

DANIEL H.,1                                          )
                                                     )
                           Plaintiff,                )
                                                     )
                           v.                        )          No. 1:19-cv-01541-JMS-DLP
                                                     )
ANDREW M. SAUL, Commissioner of the                  )
Social Security Administration,                      )
                                                     )
                           Defendant.                )

                  FINAL JUDGMENT PURSUANT TO FED. R. CIV. PRO. 58

        Having this day issued its Entry Reviewing the Commissioner’s Decision, the Court now

AFFIRMS the Commissioner’s decision and enters FINAL JUDGMENT against the Plaintiff,

and in favor of Defendant, such that the Plaintiff shall take nothing by way of the Complaint.




             Date: 12/9/2019

      Laura A. Briggs, Clerk

      BY: ______________________________
            Deputy Clerk, U.S. District Court


Distribution via ECF only to all counsel of record
Distribution via U.S. Mail to:
Daniel H.
8941 Carnation Dr.
Noblesville, IN 46060
kathryn.olivier@usdoj.gov
1
  To protect the privacy interests of claimants for Social Security benefits, consistent with the
recommendation of the Court Administration and Case Management Committee of the
Administrative Office of the United States Courts, the Southern District of Indiana has opted to
use only the first name and last initial of non-governmental parties in its Social Security judicial
review opinions.
                                                 1
